          Case 1:20-cv-01166-DLC Document 35
                                          34 Filed 09/23/20 Page 1 of 1




                         LAW OFFICE OF TODD J. KROUNER, P.C.
                                    93 NORTH GREELEY AVENUE
                                   CHAPPAQUA, NEW YORK 10514
                                           (914) 238-5800


      TODD J. KROUNER*
            ———
      *ADMITTED IN NY & NJ



                                       September 23, 2020

VIA ECF

Honorable Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     In Re: Amtrust North America, Inc. v. Securranty, Inc.
               1:20-cv-1166 (DLC) (JLC)


Dear Judge Cote:

       I am the attorney for the defendant, Securranty (“Defendant”), in the above-referenced

action. Pursuant to Local Rule 7.1 and Your Honor’s Individual Practices, I write to request a

two-week adjournment of the Initial Case Management Conference, from Friday, September 25,

2020, to Friday, October 9, 2020. The reason for this request is because of a combination of

professional and personal obligations. This is Defendant’s first request for adjournment.

Counsel for the Plaintiff consents to Defendant’s request.



                                             Respectfully submitted,
                                                     /s/
                                             Todd J. Krouner
cc:    Dennis O. Cohen, Esq.
       (via ECF)
       Granted.
       The initial pretrial conference
       will be held on October 9, 2020
       at 3:00pm.
       9.23.2020.
